Citation Nr: 0424944	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to restoration of service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1974 with a period of reserve duty following active duty 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran testified before a Decision 
Review Officer at the RO in May 2001 and before the 
undersigned Judge in a Central Office Hearing in February 
2004.  The Board granted the veteran's motion for extension 
of time to provide additional evidence for the record in June 
2004.  

The Board notes that in a correspondence dated April 2003, 
the veteran specifically referenced a request to claim for 
aid and attendance benefits.  This matter is referred to the 
RO.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was service-connected for hypertension in an 
April 2000 rating decision.  According to the rating 
decision, the RO granted service connection based on the 
medical records from the veteran's reserve duty in the 1980s, 
which showed that the veteran was taking blood pressure 
medication to control his hypertension and had blood pressure 
reading of 130/90 and 122/70 during reserve examinations.

In an April 2000 proposed rating decision, the RO advised the 
veteran of the intent to sever the service connection for 
hypertension.  In the March 2001 proposed rating decision, 
the July 2001 rating decision, and April 2002 statement of 
the case, the RO determined that the grant of service 
connection was clearly and unmistakable erroneous as it was 
based on treatment for hypertension while the veteran was in 
reserve duty.  

In his testimony before the undersigned Judge in February 
2004 and before the RO in May 2001, the veteran asserted that 
he had high blood pressure during his active duty service and 
was treated for hypertension, including being prescribed 
medication for hypertension.  He also asserted that he has 
had hypertension ever since active duty service.  While the 
service medical records do not show a diagnosis of 
hypertension in active duty service, there are clinical 
records and examination reports showing blood pressure 
readings of 140/80, 142/82, and 138/118.  Furthermore, the 
veteran testified that he experiences headaches whenever his 
blood pressure is higher.  Service medical records show that 
the veteran complained on more than one occasion of headaches 
or sinus problems in active duty service.  

In short, the evidence shows a current diagnosis of 
hypertension and elevated high blood pressure readings in 
service.  However, there is no etiological opinion of record.  
A VA examination is therefore necessary to determine the 
nature, extent, and etiology of the veteran's hypertension to 
determine whether the veteran's current hypertension is 
related to active duty service.

In addition, the veteran testified that he went into reserve 
duty immediately following separation from active duty 
service.  However, reserve medical records, particularly 
annual examinations, prior to 1981 are not included in the 
record.  The veteran's length of reserve service must be 
clarified in this case.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The VBA AMC should contact the 
appropriate service department in order 
to specifically certify with whom veteran 
served and the specific dates of service.  
The certification may be requested from 
the National Personnel Records Center, 
the United States Army Reserve Personnel 
Center, the Office of the Adjutant 
General, State Military Department, 
Virginia Army National Guard, or any 
other facility referred to by one of 
these service organizations.  The VBA AMC 
should request the missing reserve 
medical records, specifically annual 
examinations, for the period after 
separation from active duty service to 
1981.  If this evidence cannot be 
verified or obtained these facilities 
should certify this fact. VBA AMC will 
end its efforts to obtain such records if 
it concludes that the records sought do 
not exist or the further efforts to 
obtain those records would be futile.  
This includes the situation in which the 
requested federal facilities advise (by 
written certification) that the requested 
records do not exist or the custodian 
does not have them.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and etiology of his 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine whether the veteran's 
hypertension is at least as likely as not 
related to his active duty service from 
July 1971 to November 1974.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




